                                                        Case 20-10752-abl       Doc 50    Entered 07/31/20 17:05:30       Page 1 of 3



                                                       James Patrick Shea, Esq.
                                                   1   Nevada Bar No. 405
                                                       Bart K. Larsen, Esq.
                                                   2   Nevada Bar No. 8538
                                                       SHEA LARSEN
                                                   3   1731 Village Center Circle, Suite 150
                                                       Las Vegas, Nevada 89134
                                                   4   Telephone: (702) 471-7432
                                                       Fax: (702) 926-9683
                                                   5   Email: jshea@shea.law
                                                               blarsen@shea.law
                                                   6
                                                       Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                   7   New York Bar No. 1992627
                                                       Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                   8   New York Bar No. 5467444
                                                       KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                   9   1177 Avenue of the Americas
                                                       New York, New York 10036
                                                  10   Telephone: (212) 715-9100
                                                       Fax: (212) 715-8000
                                                  11   Email: pbentley@kramerlevin.com
          1731 Village Center Circle, Suite 150




                                                               pbaranpuria@kramerlevin.com
                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                       Attorneys for the City of Kansas City, Missouri
                                                  13
                    (702) 471-7432




                                                  14                            UNITED STATES BANKRUPTCY COURT
                                                  15                                     DISTRICT OF NEVADA
                                                  16                                                 ***
                                                       In re:                                                 Case No. 20-10752-ABL
                                                  17
                                                                JIMENEZ ARMS, INC.,                           Chapter 7
                                                  18
                                                                              Debtor.
                                                  19

                                                  20

                                                  21              NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE

                                                  22   TO THE CLERK OF THE U.S. BANKRUPTCY COURT, THE DEBTOR, THE ATTORNEY OF

                                                  23   RECORD, THE TRUSTEE, AND TO ALL PARTIES OF INTEREST:

                                                  24            Bart K. Larsen, Esq. of the law firm of SHEA LARSEN and Philip Bentley, Esq. and Priya

                                                  25   K. Baranpuria, Esq. of the law firm of KRAMER LEVIN NAFTALIS & FRANKEL LLP, attorneys

                                                  26   for the City of Kansas City, Missouri, hereby enter their appearance on the record in the above-

                                                  27   captioned bankruptcy proceeding pursuant to Bankruptcy Rule 9010(b), and requests special notice

                                                  28   of all hearings, actions, contested matters, and adversary proceedings in this case, together with


                                                                                               Page 1 of 3
                                                        Case 20-10752-abl       Doc 50     Entered 07/31/20 17:05:30        Page 2 of 3




                                                   1   copies of all notices, pleadings, motions, responses, and other related materials that are issued or

                                                   2   filed in connection with these proceedings. All notices and copies in response to the foregoing, and,

                                                   3   pursuant to Bankruptcy Rule 2002(g), all notices required to be mailed pursuant to Bankruptcy Rule

                                                   4   2002, should be directed to:

                                                   5
                                                                                              Bart K. Larsen, Esq.
                                                   6                                            SHEA LARSEN
                                                                                      1731 Village Center Circle, Suite 150
                                                   7                                       Las Vegas, Nevada 89134
                                                                                                (702) 741-7432
                                                   8                                           blarsen@shea.law
                                                   9

                                                  10          Dated this 31st day of July 2020.

                                                  11                                                     SHEA LARSEN
          1731 Village Center Circle, Suite 150




                                                  12                                                     /s/ Bart K. Larsen, Esq.
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                                         Bart K. Larsen, Esq.
                                                  13
                    (702) 471-7432




                                                                                                         Nevada Bar No. 8538
                                                                                                         1731 Village Center Circle, Suite 150
                                                  14                                                     Las Vegas, Nevada 89134
                                                  15                                                     KRAMER LEVIN NAFTALIS &
                                                                                                         FRANKEL LLP
                                                  16                                                     Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                                                                         Priya K. Baranpuria, Esq. (Admitted Pro Hac
                                                  17                                                     Vice)
                                                                                                         1177 Avenue of the Americas
                                                  18                                                     New York, New York 10036
                                                  19                                                     Attorneys for the City of Kansas City, Missouri
                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                              Page 2 of 3
                                                        Case 20-10752-abl         Doc 50      Entered 07/31/20 17:05:30      Page 3 of 3




                                                   1                                         CERTIFICATE OF SERVICE

                                                   2           I hereby certify that on July 31, 2020, I electronically transmitted the foregoing Notice of

                                                   3   Appearance and Request for Judicial Notice to the Office of the Clerk of the Bankruptcy Court,

                                                   4   using the CM/ECF System, for filing and transmittal of a Notice of Electronic Filing to the CM/ECF

                                                   5   registrants listed for this matter.

                                                   6

                                                   7                                                  By: /s/ Bart K. Larsen, Esq.

                                                   8

                                                   9

                                                  10

                                                  11
          1731 Village Center Circle, Suite 150




                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13
                    (702) 471-7432




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                 Page 3 of 3
